[Cite as State v. Brown, 2014-Ohio-2442.]



                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO

         Plaintiff-Appellee

 v.

 TERRANCE D. BROWN

         Defendant-Appellant

 Appellate Case No.       26002

 Trial Court Case No. 2013-CR-634


 (Criminal Appeal from
 (Common Pleas Court)
                                              ...........

                                              OPINION

                                  Rendered on the 6th day of June, 2014.

                                              ...........

MATHIAS H. HECK, JR., by CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting
Attorney, Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

J. DAVID TURNER, Atty. Reg. No. 0017456, P.O. Box 291771, Kettering, Ohio 45429
      Attorney for Defendant-Appellant


TERRANCE D. BROWN, Inmate No. 695-394, 15708 McConnelsville Road, Caldwell, Ohio 43724
     Defendant-Appellant

                                              .............
                                                                                          2


WELBAUM, J.

       {¶ 1}    Defendant-appellant Terrance D. Brown, appeals from the decision of the

Montgomery County Court of Common Pleas revoking his community control sanctions and

sentencing him to three years in prison. Brown's appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), wherein he recites

that he has found no potential assignments of error with arguable merit. Thereafter, on February

10, 2014, we notified Brown that his attorney was unable to find any meritorious claims to

present for review. We granted Brown leave to file a pro se brief within sixty days. Brown did

not file a brief. After performing our duty under Anders, to review the record independently, we

also find no meritorious issues for appeal.

       {¶ 2}    On May 3, 2013, Brown pled guilty to one count of aggravated robbery in

violation of R.C. 2911.01(A)(3), a felony of the first degree; one count of theft in violation of

R.C. 2913.02(A)(1), a felony of the fifth degree; one count of petty theft in violation of R.C.

2913.02(A)(1), a misdemeanor of the first degree; and one count of identity fraud in violation of

R.C. 2913.49(B)(1), a felony of the fifth degree. Following his guilty plea, on June 12, 2013, the

trial court sentenced Brown to community control sanctions for a period not to exceed five years.

 One of the general conditions of community control supervision required Brown to attend and

complete programming at the MonDay Community Correctional Institution (“MonDay”).

       {¶ 3}    On October 10, 2013, a notice of violation of community control was filed with

the court. The notice alleged that Brown had been terminated from MonDay for physically

assaulting another resident. The trial court held an evidentiary hearing on the matter and heard

testimony from MonDay’s assistant clinical manager, Brown’s probation officer, and Brown
                                                                                             3


himself. The testimony revealed that Brown and another MonDay resident began physically

fighting after the resident messed up Brown’s bed.        The resident put Brown in a headlock,

which Brown escaped by grabbing the resident’s genitals. After escaping from the headlock,

Brown punched the resident in the face twice. Brown testified that he was merely acting in

self-defense; however, he did not tell this to the MonDay staff during its investigation of the

incident. In addition, the MonDay staff did not conclude that Brown’s actions were limited to

self-defense.

       {¶ 4}      After the evidentiary hearing, the trial court did not find Brown’s self-defense

argument credible and determined that he violated the conditions of his community control

sanctions.      Accordingly, the trial court revoked Brown’s community control sanctions and

sentenced him to three years in prison for aggravated robbery, twelve months in prison for each

count of theft and identity fraud, and six-months in prison for petty theft. All of his sentences

were ordered to run concurrently for a total prison term of three years.

       {¶ 5}      Brown filed a notice of appeal from the trial court's decision revoking his

community control and sentencing him to three years in prison. Thereafter, his appellate

counsel      filed an Anders brief indicating that there are no meritorious issues for appeal.

Counsel did not raise any potential assignments of error for our review.

       {¶ 6}      In Anders cases we are charged with conducting a thorough examination of the

record to determine "whether any issues involving potentially reversible error that are raised by

appellate counsel or by a defendant in his pro se brief are ‘wholly frivolous.’ * * * If we find that

any issue presented or which an independent analysis reveals is not wholly frivolous, we must

appoint different appellate counsel to represent the defendant."       (Citation omitted.) State v.
                                                                                            4


Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 7. An appeal is frivolous if it

"presents issues lacking in arguable merit. * * * An issue lacks arguable merit if, on the facts and

law involved, no responsible contention can be made that it offers a basis for reversal." (Citation

omitted.) Id. at ¶ 8.

       {¶ 7}    Pursuant to our responsibilities under Anders, we have conducted an independent

review of the record and, having done so, we find no meritorious issues to present on appeal

regarding the trial court’s decision revoking Brown’s community control and sentencing him to

three years in prison. Accordingly, the judgment of the trial court is affirmed.

                                         .............

DONOVAN and HALL, JJ., concur.




Copies mailed to:

Mathias H. Heck
Carley J. Ingram
J. David Turner
Terrance D. Brown
Hon. Mary Katherine Huffman